[Cite as In re E.B., 2016-Ohio-3547.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN RE:                                             :

         E.B., JR.                                 :      CASE NO. CA2016-03-049

                                                   :              DECISION
                                                                   6/20/2016
                                                   :

                                                   :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2014-0327



Heather Felerski, P.O. Box 181342, Fairfield, Ohio 45018, for appellant

Michael J. Gmoser, Butler County Prosecuting Attorney, Kelly O'Keefe, Government Services
Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Amy Ashcraft, P.O. Box 172, Seven Mile, Ohio 45062, guardian ad litem



         Per Curiam.

         {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, Juvenile Division, and upon a brief filed by appellant's

counsel.

         {¶ 2} Counsel for appellant, E.B., has filed a brief with this court pursuant to Anders
                                                                        Butler CA2016-03-049

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court prejudicial

to the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders at 744, 87 S.Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and HENDRICKSON, JJ., concur.




NOTICE TO CLERK:

Serve a copy of this Decision upon appellant at: Emmanuel Britt, #A718456, London
Correctional Institution, P.O. Box 69, London, Ohio 43140




                                               -2-